*626Upon a Rehearing En Banc
In Collins v. Dept. of Alcoholic Beverage Control, 21 Va.App. 671, 467 S.E.2d 279 (1996), a majority of a panel of the Court affirmed the decision of the Workers’ Compensation Commission. Collins’ petition for rehearing en banc was granted and heard on June 10, 1996. For the reasons stated in the panel’s majority opinion, we affirm the decision of the commission, and the stay of this Court’s February 20, 1996 mandate is lifted.
Judge Elder concurs in the result based on imposition only. Judges Benton and Fitzpatrick would reverse the decision of the commission for the reasons stated in the dissenting opinion of the original panel decision. See id. at 681-87, 467 S.E.2d at 284-87 (Benton, J., dissenting).
This order shall be published and certified to the Virginia Workers’ Compensation Commission.